475 F.2d 1280
155 U.S.App.D.C. 11
UNITED STATES of America, Appellant,v.Errol ZEIGER.
No. 72-2065.
United States Court of Appeals,District of Columbia Circuit.
Nov. 9, 1972.

Before McGOWAN, MacKINNON and ROBB, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came on for consideration of an appeal under 23 D.C.Code Sec. 104(d) from an order of the District Court, 350 F.Supp. 685, dated November 7, 1972, which admitted proffered polygraph testimony, and the Court heard argument of counsel.


2
On consideration of the foregoing, and of the record on appeal herein, it is


3
Ordered by the Court that the order of the District Court appealed from in this cause is hereby reversed and this case is remanded to the District Court for further proceedings.